NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN MANUEL TORRES VALENCIA,                    No.    19-71111

                Petitioner,                     Agency No. A090-521-994

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Juan Manuel Torres Valencia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider and terminate proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider, Ayala v. Sessions, 855 F.3d 1012, 1020 (9th Cir. 2017), and the denial

of a motion to terminate, Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020).

We deny petition for review.

      The BIA did not abuse its discretion in denying Torres Valencia’s motion to

reconsider and terminate, because Torres Valencia’s contentions that the

immigration court lacked jurisdiction over his proceedings are foreclosed

by Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) and Aguilar

Fermin v. Barr, 958 F.3d 887, 889, 895 (9th Cir. 2020) (“the lack of time, date,

and place in the NTA sent to [petitioner] did not deprive the immigration court of

jurisdiction over her case”).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry Nos. 1 and 8) is

otherwise denied.

      PETITION FOR REVIEW DENIED.




                                         2                                   19-71111